            Case 8:18-cr-00012-TDC Document 40 Filed 11/07/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       v.                                       )          Criminal No. TDC-18-0012
                                                )
MARK T. LAMBERT,                                )
                                                )
                Defendant.                      )
                                                )

                                  JOINT STATUS REPORT

       Defendant Mark Lambert and the Government, by and through undersigned counsel,

submit the following Joint Status Report as required by the Court’s November 6, 2018 Order.

I.     Discovery

       Pursuant to the Court’s September 6, 2018 Order, the parties, including Ephraim

Wernick and William M. Sullivan, Jr., met and conferred in person on October 3, 2018, and

have exchanged multiple emails and phone calls in an effort to resolve remaining ESI discovery

issues related to thousands of documents (referenced below) included within the Government’s

February 22, 2018 production, which did not have searchable text. The parties agreed that the

Government would conduct at its own cost an optical character recognition (“OCR”) procedure

on the production of certain agreed-upon categories of documents (PDFs, TIFFs and PowerPoint

files) to allow Mr. Lambert to search and review such materials that the Government had

initially produced with no searchable text.

       On October 26, 2018, the Government provided to the defense a disc containing 70,972

files that resulted from its OCR of 53,406 PDF files, 17,255 TIFF files, 134 PowerPoint files

and 177 other image files that had previously been included in the February 22, 2018 production

and which the parties believed may have had searchability issues or the parties otherwise
          Case 8:18-cr-00012-TDC Document 40 Filed 11/07/18 Page 2 of 3



confirmed had no searchable text. While Mr. Lambert is currently reviewing this additional

production, the parties expect that the OCR production of those documents will allow Mr.

Lambert to review the files that the Government previously produced without searchable text,

and thus resolve the outstanding ESI issues.

        During the October 3, 2018 meeting, the defense also restated other requests that had

been made for additional documents and information, including an index to describe the

documents that were produced by the Government in its February 22, 2018 production. On

November 2, 2018, the Government responded to Mr. Lambert’s requests and provided an

updated index. Mr. Lambert is currently reviewing the Government’s response to his requests

as well as the new index. The parties have agreed to continue to meet and confer concerning the

production’s ESI issues and Mr. Lambert’s discovery requests, and will alert the Court if an

additional status hearing is needed to resolve any matters before the end of the year.

II.    Motions, Status of Plea Negotiations, Speedy Trial Act and Trial Schedule

        On October 23, 2018, Mr. Lambert filed a Motion for a Bill of Particulars. ECF 35. On

November 6, 2018, the Government filed a motion to extend the time to respond, which Mr.

Lambert did not oppose. ECF 39. The Government expects to file its response on or before

November 9, 2018. The parties do not anticipate that a hearing will be necessary to resolve Mr.

Lambert’s motion. To the extent a hearing is necessary on this or any additional motions, no

Motions Hearing date has yet been set.

        Over two years ago, the Government offered a pre-indictment plea, which Mr. Lambert

rejected. In October 2018, the Government offered Mr. Lambert a second plea, which Mr.

Lambert also rejected. The parties do not anticipate a plea agreement in this case and are

preparing for trial.



                                                2
         Case 8:18-cr-00012-TDC Document 40 Filed 11/07/18 Page 3 of 3



       Mr. Lambert was indicted under seal on January 10, 2018, but he did not make his initial

appearance before a judicial officer until January 12, 2018. Thirty-nine days passed between the

date of the defendant’s initial appearance and February 20, 2018, which was the day that this

Court granted a joint motion to exclude time under the Speedy Trial Act. This Court has issued

subsequent Orders tolling the Speedy Trial clock through the trial date of April 30, 2019. ECF

20, 26, 30.

       The parties believe the trial will take between two and three weeks.

       The parties are not proposing any changes to the briefing schedule at this time.

                                                           Respectfully submitted,

                                                           ROBERT K. HUR
                                                           United States Attorney


___/s/ William M. Sullivan, Jr.___                     By: __________/s/____________
William M. Sullivan, Jr., Esq. (No. 17082)                 David I. Salem
Thomas C. Hill, Esq. (No. 05703)                           Assistant United States Attorney
Fabio Leonardi, Esq. (No. 07206)
Pillsbury Winthrop Shaw Pittman LLP                        SANDRA L. MOSER
1200 17th Street NW                                        Acting Chief
Washington, DC 20036
Telephone: 202-663-8027
Fax: 202-663-8007                                          Ephraim Wernick, Assistant Chief
wsullivan@pillsburylaw.com                                 Derek Ettinger, Trial Attorney
thomas.hill@pillsburylaw.com                               United States Department of Justice
fabio.leonardi@pillsburylaw.com                            Criminal Division, Fraud Section
                                                           1400 New York Ave., NW
Counsel for Defendant Mark Lambert                         Washington, DC 20005
                                                           Tel: (202) 307-3952 (Wernick)
                                                           Tel: (202) 514-5545 (Ettinger)
                                                           ephraim.wernick@usdoj.gov
                                                           derek.ettinger@usdoj.gov




                                               3
